Citation Nr: 1800749	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 1969 to August 1972. He had additional service with the U.S. Navy Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 decisions of the Winston-Salem, North Carolina, Regional Office (RO). In December 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. 

In July 2014, the Board denied service connection for an acquired psychiatric disorder. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In August 2015, the Court granted the Parties' Joint Motion for Remand (JMR) and indicated that service connection for PTSD was never part of the Veteran's appeal as "a review of the record does not show that a PTSD claim has been developed or adjudicated by the [AOJ]. A PTSD claim is not listed as an issue in any of the rating decisions and the Statement of the Case (SOC) issued throughout the pendency of this appeal." The Court vacated the July 2014 Board decision and remanded the Veteran's appeal to the Board. In February 2016, the Board remanded the appeal.

In September 2016, the Veteran reiterated that service connection for PTSD was never part of his appeal and that he did not wish to pursue a claim for PTSD. Therefore, the issue on appeal is as stated on the first page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  REASONS FOR THE REMAND:

In the August 2015 JMR, the Court concluded that the Board provided inadequate reasons and bases for not affording the Veteran a VA examination. The Veteran has not yet been afforded an examination and is entitled to one. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

2.  Schedule the Veteran for a VA psychiatric disorders examination to obtain an opinion as to the nature and etiology of all psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  what acquired psychiatric disorder(s) the Veteran currently has or has had at any point during the pendency of this appeal.

b.  whether each identified acquired psychiatric disorder was caused by any in-service event, injury, disorder, or disease, or was caused by post-service guilt about his in-service experiences.

The examiner's attention is drawn to the following:

*June 1969 physical examination for service entrance, March 1970 examination, August 1972 physical examination for service separation, and March 1974 Reserve examination and report of medical history which do not indicate a psychiatric disorder. VBMS Entry 9/15/2009, p. 3-6, 11-12, 19-22, 24-25.

*December 1971 service treatment record stating treatment for "personal problem-pt advised." VBMS Entry 9/15/2009, p. 32.

*May 2007, June 2007, August 2007, January 2009 VA treatment records indicating a diagnosis of Attention Deficit Disorder (ADD), that it was "lifelong," and that he was taking medication for treatment. VBMS Entries 7/16/2009, p. 1, 3; 8/27/2009, p. 6, 13.

*July 2009 claim and statements indicating that the Veteran had both Attention Deficit/Hyperactivity Disorder (ADHD) and depression, which he contended were caused by service.

*September and October 2009 statements from the Veteran, his spouse, and his colleague.

*October 2009 VA treatment records indicating psychiatric treatment for depression and a diagnosis of depressive disorder not otherwise specified (NOS). VBMS Entry 10/28/2009, p. 59-67.

*November 2009 VA Form 9 with statement from the Veteran.

*November 2009 VA treatment records stating diagnoses of PTSD, depressive disorder NOS, ADHD, insomnia, and depression. VBMS Entry 11/30/2009, p. 2-5.

*February, May, July, and August 2010, and January 2011 statements and notice of disagreement (NOD).

*April 2010 statement from the Veteran's VA psychiatrist that he had insomnia, depression, and bad dreams; was prescribed an antidepressant and insomnia medication; and had PTSD "resulting from being exposed to the Vietnam War."

*April 2011 VA Form 9 with statement from the Veteran.

*December 2012 statement from the Veteran.

*December 2012 Board hearing testimony.

*December 2015 questionnaire where the Veteran reiterated his contentions and symptoms.

*September 2016 questionnaires from the Veteran, his family members, and his friend.

*March 2015 VA psychiatric treatment record where the Veteran was diagnosed with depression. VBMS Entry 10/18/2016, p. 61-66.

*October 2016 VA treatment record where the Veteran denied PTSD, depression, bipolar disorder, and anxiety. VBMS Entry 10/18/2016, p. 3.

*November 2016 and August 2017 statements from the Veteran where he reiterated his ongoing contention that he developed depression shortly after service separation because he believed he did not do his part in the Vietnam War because he was stationed as a cook in the Bahamas, rather than being sent to the Republic of Vietnam. 

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




